*400By the Court,
DIXON, C. J.
We are clearly of opinion that tbe town bad tbe power to enter into tbe contract set forth in tbe complaint. Tbe statute, now found as section 1, ch. 15, R. S., declares: “Each organized town shall be a body corporate, and as such may sue and be sued ; and may appoint all necessary agents and attorneys in that behalf; and shall have power to purchase and bold real and personal estate for tbe public use of tbe inhabitants thereof, and to convey and dispose of tbe same ; and to make all contracts that may be necessary and convenient for tbe exercise of its corporate powers, and any orders for the sale or disposal of its corporate property, which the inhabitants thereof may deem expedient.” The public use of the inhabitants demanded “ a sufficient and convenient room for all election and town meeting purposes.” Such a room within the town was indispensable to the exercise of their corporate franchises. The town was authorized to purchase a site and erect a building for these purposes, making all the necessary contracts. Or it might have purchased the site with the building already erected. This included the power to lease or bargain for a temporary possession, in case it was deemed inconvenient or unadvisable to purchase or build. The contract with the defendants was a lease, with a stipulation to pay the rent in a particular way, viz : by allowing the defendants the use of $800 belonging to the town, during the continuance of the term. Having the $300 in the treasury, either for the purpose of erecting or purchasing a suitable town house, or not devoted by law to some specific object, it was competent for the inhabitants to dispose of it in this manner.
The execution of the contract by two supervisors was sufficient. R. S., ch. 5, sec. 1, subd. 3; ch. 15, sec. 65; Soens vs. Racine, 10 Wis., 271.
Order affirmed.